GANTT, P. J.
This is an action of ejectment for an undivided one-twelfth of what is known in Nodaway county as the “Home Earm” of the late Dr. P. H. Talbott.
Plaintiff is one of eleven children of said deceased. Defendant pleaded in his answer the last will of Dr. Talbott as set out in case of Talbott v. Hamill considered and decided by this court at this term and reported on page 292 of this volume. Plaintiff admitted the will and also that Mrs. Talbott, .the widow of Dr. Talbott, was still alive.
The evidence in all substantial respects was like that in Talbott v. Hamill. Plaintiff recovered judgment for one- . twelfth part of the said lands and defendant appeals.
*300The same points are made and the same authorities cited as in Talbott v. Hamill.
For the reasons assigned by Judge Burgess in Talbott v. Hamill, we hold that the widow of Dr. Talbott took an estate for life and his children a remainder in fee, to be divided when his youngest child becomes of age, if that shall not happen until after the widow’s death.
As the particular estate for life has not yet terminated this action is premature and accordingly the judgment is reversed.
Sherwood and Burgess, JJ., concur.